Citation Nr: 1242135	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In July 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In October 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  The Veteran submitted additional evidence after the case was returned to the Board and did not include a waiver of initial agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2012).  Given that this decision awards the benefits sought on appeal, the Veteran is not prejudiced by the Board considering the evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  At entry into service the Veteran had normal right ear hearing; left ear hearing loss was present at 4000 Hertz (Hz).

2.  During service, the Veteran participated in combat and was exposed to excessive noise, including through firing large caliber rifles and being in close proximity to a misfired 40 millimeter (mm.) round that exploded while still in the gun.  

3.  The Veteran currently has tinnitus and a bilateral hearing loss disability.  

4.  Probative medical evidence indicates that the Veteran's current right ear hearing loss disability is the result of exposure to excessive noise during service.  

5.  Probative medical evidence indicates that the Veteran's pre-existing left ear hearing loss was aggravated as a result of exposure to excessive noise during service.

6.  Probative medical evidence indicates that the Veteran's current tinnitus started during service and is a symptom associated with his hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2012).

2.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  In light of the fully favorable determinations in this case, no further discussion of VCAA compliance is necessary.

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Current VA and private treatment records reflect that the Veteran has bilateral sensorineural hearing loss.  VA audiological testing in December 2011 revealed auditory thresholds greater than 40 decibels at multiple relevant frequencies in each ear.  Thus, a current bilateral hearing loss disability for VA purposes is shown by the medical evidence.  See 38 C.F.R. § 3.385.

In statements and testimony, the Veteran contends that during service he was exposed to loud noises without hearing protection when firing 40 mm. guns and during other incidents, including when a misfired 40 mm. round exploded while still in the gun.  Board Hearing Tr. at 6-9.  He submitted statements from service comrades to support his claim.  For example, in a March 2007 statement Mr. J.S. relayed that he served with the Veteran and they had no hearing protection when firing the guns and also that he recalled the incident where the 40 mm. gun misfired and blew up.  In a March 2007 statement, Mr. J.F. similarly recalled the incident with the misfiring gun and also noted that many men, including the Veteran, complained of the noise and the explosion hurting their ears.  Thus, the Veteran has submitted lay testimony to support his claim that he was exposed to excessive noise during service.  The Veteran and his service comrades are competent to testify to that which they actually observed and that which is within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Service records reflect that the Veteran's military occupational specialty was light air defense weapons crewman and he served in the Republic of Vietnam for about a year.  The lay testimony appears to be consistent with the circumstances of the Veteran's service, and the Board has no reason to doubt the credibility of the lay statements.  

In addition, the Board must note that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  In this case, in a September 2007 rating decision, VA conceded that the Veteran served in combat.  

Given the credible lay statements and the Veteran's combat service, the Board finds that during service the Veteran was exposed to excessive noise, including through firing large caliber rifles and being in close proximity to a misfired 40 mm. round that exploded while still in the gun.  

As a current bilateral hearing loss disability is shown by medical evidence and there is credible evidence of exposure to excessive noise during service, the remaining question is whether there is a relationship between the two.  38 C.F.R. § 3.303. 

Service treatment records reflect normal hearing in the right ear at the time of pre-induction, with a hearing loss at 4000 Hz in the left ear.  See Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As left ear hearing loss was shown on entry into service, to warrant service connection the evidence must show an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  For service connection for right ear hearing loss, the evidence must show a nexus between the in-service noise exposure and the current hearing loss.  See 38 C.F.R. § 3.303.  Unfortunately, hearing testing at the time of the Veteran's separation from service was limited to whispered voice testing.  As explained in depth by a private audiologist in an October 2012 letter, whispered voice testing is not reliable.  

The question of medical nexus was addressed by a VA examiner in August 2007.  However, the opinion offered was based on an incorrect factual premise and is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Specifically, the examiner found that the first documentation of hearing loss was in 2002.  Evidence received after the examination revealed hearing loss much earlier than 2002.  

The Veteran was afforded another VA examination in December 2011.  The examiner, an audiologist, opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The rationale for the conclusion rested in part on the fact that whispered voice testing was 15/15 at separation.  As whispered voice testing is not reliable, this opinion is given low probative value.  The examiner also commented that there was hearing loss pre-existing service but failed to provide an opinion with rationale regarding whether the pre-existing hearing loss was aggravated during the Veteran's service.  Thus, the opinion is afforded low probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran submitted an October 2012 letter from a private audiologist that is supportive of his claims.  The private audiologist noted the Veteran's military history including firing 40 mm. guns and being nearby when a round exploded in the gun, and opined that the noise exposure during service aggravated or contributed significantly to the increased amount of hearing loss in both ears.  The private audiologist explained that prolonged exposure to excessive noise levels or brief exposure to intense sounds, such as the discharge of firearms or 40 mm. guns fired from a tank, have been shown to produce sensorineural hearing loss.  The private audiologist also referenced the testimony by the Veteran's service comrades, which the Board has found credible.  

As the above opinion was offered after consideration of the relevant evidence and contains a rationale for the conclusions reached, the Board finds it to be of high probative value.  In fact, this opinion is the most probative piece of evidence addressing the etiology of the Veteran's hearing loss.  As such, the Board finds that the preponderance of the evidence reflects that the Veteran's exposure to excessive noise during service caused his right ear hearing loss and permanently aggravated his left ear hearing loss.  Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.303.  

The private audiologist opined that the Veteran's tinnitus began during service as a result of noise exposure.  Likewise, the VA audiologist who examined the Veteran in December 2011 opined that the Veteran's current tinnitus was at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  As the probative medical opinions agree that the Veteran's tinnitus is either caused by his noise exposure during service or a symptom of his hearing loss, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


